DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 was filed after the mailing date of the Notice of Allowance on 4/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 16-36 are allowed.
Regarding claim 16, the prior art of record fails to teach, disclose or render obvious “at least one resilient member mounted on the case, and two or more flexible arms protruding outwards in a relaxed state and adapted to couple with the syringe in a mounted position, wherein the mounted position the flexible arms are deflected radially inwards due, in part, to an axial force of the at least one resilient member operating on the syringe carrier” in addition to other limitations. 	Regarding claim 26, the prior art of record fails to teach, disclose or render obvious “inserting and pre-positioning a syringe axially from a proximal carrier rear end of the syringe carrier into the syringe carrier…the syringe carrier comprising a housing adapted to receive the syringe and inserting a front-assembling tool at a distal end of a case that is adapted to receive the syringe carrier, and inserting a back-assembling tool at a proximal end of the case, mounting the syringe into the syringe carrier by releasing the syringe carrier from the case and moving the syringe carrier forwards within the case until flexible arms that protrude outwards in a relaxed state are deflected radially inwards...” in addition to other limitations. Edginton has at least one resilient member mounted “in the case,” not “on the case.”	Regarding claim 33, Applicant’s arguments filed 1/04/2021 have been considered and are 
Response to Arguments
Applicant’s arguments, see pp. 6-7, filed 01/04/2021, with respect to claim 33 have been fully considered and are persuasive.  The rejection of claim 33 has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BRANDY S LEE/Primary Examiner, Art Unit 3783